UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2012 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-14749 Rocky Mountain Chocolate Factory, Inc. (Exact name of registrant as specified in its charter) Colorado 84-0910696 (State of incorporation) (I.R.S. Employer Identification No.) 265 Turner Drive, Durango, CO 81303 (Address of principal executive offices, including zip code) (970) 259-0554 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX On September 30, 2012, the registrant had outstanding 6,050,279 shares of its common stock, $.03 par value. 1 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARY FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 CONSOLIDATED STATEMENTS OF INCOME 3 CONSOLIDATED BALANCE SHEETS 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO INTERIM (UNAUDITED) CONSOLIDATED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4. CONTROLS AND PROCEDURES 19 PART II. OTHER INFORMATION 19 ITEM 1. LEGAL PROCEEDINGS 19 ITEM 1A. RISK FACTORS 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4. MINE SAFETY DISCLOSURES 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS 21 SIGNATURES 22 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended August 31, Six Months Ended August 31, Revenues Sales $ Franchise and royalty fees Total revenues Costs and Expenses Cost of sales, exclusive of depreciation and amortization expense of $71,928, $69,154, $142,323 and $138,565, respectively 3,669,575 3,577,614 8,691,811 8,210,886 Franchise costs Sales and marketing General and administrative Retail operating Depreciation and amortization Total costs and expenses Income from Operations Interest Income Income Before Income Taxes Provision for Income Taxes Net Income $ Basic Earnings per Common Share $ Diluted Earnings per Common Share $ Weighted Average Common Shares Outstanding Dilutive Effect of Stock Options Weighted Average Common Shares Outstanding, Assuming Dilution 6,200,203 6,299,163 6,255,483 6,302,473 The accompanying notes are an integral part of these consolidated financial statements. 3 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS August 31, February 29, (unaudited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $612,757 and $488,448, respectively Notes receivable, current portion Refundable income taxes - Inventories, less reserve for slow moving inventory of$248,799 and $249,500, respectively Deferred income taxes Other Total current assets Property and Equipment, Net Other Assets Notes receivable, less current portion and valuation allowance of $102,453 and $95,703, respectively Goodwill, net Intangible assets, net Other Total other assets Total assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Accounts payable $ $ Accrued salaries and wages Other accrued expenses Dividend payable Deferred income Total current liabilities Deferred Income Taxes Commitments and Contingencies Stockholders’ Equity Preferred stock, $.10 par value; 250,000 authorized; -0- shares issued and outstanding Series A Junior Participating Preferred Stock, authorized 50,000 shares - - Undesignated series, authorized 200,000 shares - - Common stock, $.03 par value, 100,000,000 shares authorized, 6,050,279 and 6,162,389 issued and outstanding Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended August 31, Cash Flows From Operating activities Net income $ $ Adjustments to reconcile net income to net cash Provided by operating activities: Depreciation and amortization Provision for obsolete inventory Asset impairment and store closure losses ) - Provision for loss on accounts and notes receivable Loss (gain) on sale of property and equipment ) Expense recorded for stock compensation Deferred income taxes ) ) Changes in operating assets and liabilities: Accounts receivable Inventories ) ) Other current assets ) ) Accounts payable ) Accrued liabilities Deferred income ) Net cash provided by operating activities Cash Flows From Investing Activities Addition to notes receivable ) ) Proceeds received on notes receivable Proceeds from sale or distribution of assets Purchases of property and equipment ) ) (Increase) decrease in other assets ) ) Net cash provided by (used) in investing activities ) Cash Flows From Financing Activities Repurchase of common stock ) - Issuance of common stock Tax benefit of stock awards Dividends paid ) ) Net cash used in financing activities ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARY NOTES TO INTERIM (UNAUDITED) CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION Nature of Operations The accompanying consolidated financial statements include the accounts of Rocky Mountain Chocolate Factory, Inc. and its wholly-owned subsidiary, Aspen LeafYogurt, LLC (collectively, the “Company”).All intercompany balances and transactions have been eliminated in consolidation. Rocky Mountain Chocolate Factory, Inc. (“RMCF”) is an international franchisor, confectionery manufacturer and retail operator in the United States, Canada, Japan and the United Arab Emirates. RMCF manufactures an extensive line of premium chocolate candies and other confectionery products. Aspen Leaf Yogurt, LLC (“ALY”) was incorporated in the state of Colorado as Aspen Leaf Yogurt, Inc. on September 30, 2010 and organized through conversion as Aspen Leaf Yogurt, LLC on October 14, 2010.ALY is a franchisor and retail operator of self-serve frozen yogurt retail units. The Company’s revenues are currently derived from three principal sources: sales to franchisees and others of chocolates and other confectionery products manufactured by the Company; the collection of initial franchise fees and royalties from franchisees’ sales; and sales at Company-owned stores of chocolates, frozen yogurt, and other confectionery products.The following table summarizes the number of stores operating under RMCF and ALY at August 31, 2012: Sold, Not Yet Open Open Total Rocky Mountain Chocolate Factory Company-owned stores - 7 7 Franchise stores – Domestic stores 4 Franchise stores – Domestic kiosks - 8 8 Franchise units – International - 60 60 Cold Stone Creamery – co-branded 3 53 56 Aspen Leaf Yogurt Stores Company-owned stores - 8 8 Franchise stores – Domestic stores 4 5 9 Total 11 Basis of Presentation The accompanying unaudited financial statements have been prepared by the Company and reflect all adjustments which are, in the opinion of management, necessary for a fair statement of the results for the interim periods presented. The financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial reporting and Securities and Exchange Commission regulations. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the financial statements reflect all adjustments (of a normal and recurring nature) which are necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods presented. The results of operations for the three and six months ended August 31, 2012 are not necessarily indicative of the results to be expected for the entire fiscal year. These financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended February 29, 2012. 6 NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION - CONTINUED Stock-Based Compensation At August 31, 2012, the Company had stock-based compensation plans for employees and non-employee directors that authorized the granting of stock awards. The Company recognized $94,867 and $229,900 of stock-based compensation expense during the three and six-month periods ended August 31, 2012, respectively, compared to $97,997 and $254,230 during the three and six-month periods ended August 31, 2011, respectively. Compensation costs related to stock-based compensation are generally amortized over the vesting period. The following table summarizes stock option transactions for common stock during the six months ended August 31, 2012 and August 31, 2011: Six Months Ended August 31, Outstanding stock options as of February 28 or 29: Granted - Exercised ) ) Cancelled/forfeited ) ) Outstanding stock options as of August 31: Weighted average exercise price $ $ Weighted average remaining contractual term (in years) The following table summarizes non-vested restricted stock unit transactions for common stock during the six months ended August 31, 2012 and August 31, 2011: Six Months Ended August 31, Outstanding non-vested restricted stock units asof February 28 or 29: Granted - Vested ) ) Cancelled/forfeited ) - Outstanding non-vested restricted stock units as of August 31: Weighted average grant date fair value $ $ Weighted average remaining vesting period (in years) During the six months ended August 31, 2012, the Company issued 4,000 fully-vested, unrestricted shares of stock to non-employee directors compared with 4,000 fully-vested, unrestricted shares of stock and 12,936 shares of stock options issued to non-employee directors in the six months ended August 31, 2011. There were no unrestricted shares or stock options issued during the three-month periods ended August 31, 2012 or August 31, 2011.In connection with these non-employee director stock issuances, the Company recognized $37,200 and $52,886 of stock-based compensation expense during the six-month periods ended August 31, 2012 and 2011, respectively. During the three and six month periods ended August 31, 2012, the Company recognized $94,867 and $192,700, respectively, of stock-based compensation expense related to non-vested, non-forfeited restricted stock unit grants. The restricted stock unit grants generally vest 20% annually over a period of five years.During the three and six month periods ended August 31, 2012, 33,770 and 44,190 restricted stock units vested and were issued as common stock, respectively.Total unrecognized compensation expense of non-vested, non-forfeited shares 7 NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION - CONTINUED granted as of August 31, 2012 was $473,545, which is expected to be recognized over the weighted-average period of 1.6 years. There were no stock options awarded during the six months ended August 31, 2012.The weighted-average fair value of stock options awarded during the six months ended August 31, 2011 was $0.89. The fair value of each stock option grant is estimated on the date of grant using the Black-Scholes option-pricing model utilizing the following weighted-average assumptions: Six Months Ended August 31, Expected dividend yield n/a % Expected stock price volatility n/a 27 % Risk-free interest rate n/a % Expected life of options (in years) n/a 5 NOTE 2 - EARNINGS PER SHARE Basic earnings per share is calculated using the weighted-average number of common shares outstanding.Diluted earnings per share reflects the potential dilution that could occur from common shares issuable through stock options and restricted stock units. For the three months ended August 31, 2012 and 2011, 101,661 and 118,810 stock options, respectively, were excluded from the computation of earnings per share because their effect would have been anti-dilutive. For the six months ended August 31, 2012 and 2011, 103,449 and 119,024 stock options, respectively, were excluded from the computation of earnings per share because their effect would have been anti-dilutive.Restricted stock units become dilutive within the period granted and remain dilutive until the units vest and are issued as common stock. NOTE 3 – INVENTORIES Inventories consist of the following: August 31, 2012 February 29, 2012 Ingredients and supplies $ $ Finished candy Total inventories $ $ NOTE 4 - PROPERTY AND EQUIPMENT, NET Property and equipment consists of the following: August 31, 2012 February 29, 2012 Land $ $ Building Machinery and equipment Furniture and fixtures Leasehold improvements Transportation equipment Less accumulated depreciation Property and equipment, net $ $ 8 NOTE 5 - STOCKHOLDERS’ EQUITY Stock Repurchases On February 19, 2008, the Company announced the plan to purchase up to $3.0 million of its common stock in the open market or in private transactions, whenever deemed appropriate by management. Between May 1, 2012 and May 31, 2012, the Company repurchased 33,800 shares under the plan at an average price of $10.73 per share. Between June 1, 2012 and June 30, 2012, the Company repurchased 129,500 shares under the plan at an average price of $10.45 per share. Cash Dividend The Company paid a quarterly cash dividend of $0.10 per share of common stock on March 16, 2012 to shareholders of record on March 2, 2012.The Company paid a quarterly cash dividend of $0.11 per share of common stock on June 8, 2012 to shareholders of record May 24, 2012.The Company declared a quarterly cash dividend of $0.11 per share of common stock on August 23, 2012 payable on September 14, 2012 to shareholders of record on September 4, 2012. Future declaration of dividends will depend on, among other things, the Company's results of operations, capital requirements, financial condition and on such other factors as the Company's Board of Directors may in its discretion consider relevant and in the best long term interest of the shareholders. NOTE 6 – SUPPLEMENTAL CASH FLOW INFORMATION Six Months Ended August 31, Cash paid (received) for: Interest $ ) $ ) Income taxes $ $ Non-Cash Operating Activities Accrued Inventory Non-Cash Financing Activities Dividend Payable $ $ NOTE 7 - OPERATING SEGMENTS The Company classifies its business interests into three reportable segments: Franchising, Manufacturing and Retail Stores.The accounting policies of the segments are the same as those described in the summary of significant accounting policies in Note 1 to these financial statements and Note 1 to the Company’s financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended February 29, 2012.The Company evaluates performance and allocates resources based on operating contribution, which excludes unallocatedcorporate general and administrative costs and income tax expense or benefit.The Company’s reportable segments are strategic businesses that utilize common merchandising, distribution and marketing functions, as well as common information systems and corporate administration.All inter-segment sales prices are market based.Each segment is managed separately because of the differences in required infrastructure and the difference in products and services: Three Months Ended August 31, 2012 Franchising Manufacturing Retail Other Total Total revenues $ $ $ $
